DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. 
Argument: The applicant argues that amended Claims 1 and 10 recite that per amended claim 1, none of the references teach or suggest a calibration process in which the calibration transmitter is not stationary and in which the calibration receiver compensates for a relative bearing to the transmitter.
Response: The Examiner disagrees. First, amended claim 1 recites “determining a relative bearing between the calibrator and the vehicle.”  Specification of the instant application describes “FIG. 6 illustrates calibrator 100 and ship 13, illustrating a Relative . 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 and 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites “determining a relative bearing between the calibrator and the vehicle.”  Amended Claim 10 recites “calculate actual azimuth positions of the vehicle based on the GNSS signals and data representing the relative bearing of the vehicle relative to the transmitting calibrator.” Specification of the instant application describes “FIG. 6 illustrates calibrator 100 and ship 13, illustrating a Relative Bearing, which is a line of bearing that is relative to the bow of ship 13”, “This compiled DF calibration manifold is loaded onto the LOB calculating process of RDF system 13a, and becomes the5 basis for calculating all subsequent lines of bearing (LOBs) indicating the direction of arrival of intercepted radio signals of interest (SOIs).” Therefore, the instant application describes that LOB is calculated after collecting data and compiling the calibration database, which is inconsistent with what is claimed in amended claim 1. Amended claim 1 recites determining LOB at each position of the circle before compiling the calibration table. Moreover, the specification does not describe how the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites “determining a relative bearing between the calibrator and the vehicle.”  Amended Claim 10 recites “calculate actual azimuth positions of the vehicle based on the GNSS signals and data representing the relative bearing of the vehicle relative to the transmitting calibrator.” Specification of the instant application describes “FIG. 6 illustrates calibrator 100 and ship 13, illustrating a Relative Bearing, which is a line of bearing that is relative to the bow of ship 13”, “This compiled DF calibration manifold is loaded onto the LOB calculating process of RDF system 13a, and becomes the5 basis for calculating all subsequent lines of bearing (LOBs) indicating the direction of arrival of intercepted radio signals of interest (SOIs).” Therefore, the instant application describes that LOB is calculated after collecting data and compiling the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yehudaie (US 2006/0238413 A1), and further in view of Antkowiak (US 4,513,378).
Regarding Claim 1, Yehudaie (‘413) discloses “a method of calibrating a radio direction finding (RDF) system [par 1: direction finding and more particularly to a method and a system for calibrating a radio direction finder]; [Fig 1: calibration system 30, calibration receiver 32] carried by a vehicle [par 3: the antennas are carried by a mobile platform, such an aircraft or ship], for performing an RDF calibration process, comprising: 
moving within radio communication distance of a mobile calibrator [par 85: a relative motion in a circle manner (clockwise or counterclockwise) of the calibration receiver 32 is provided with respect to the calibration transmitter 31 at a predetermined distance from each other, but within the operational rage of the calibration receiver 32. The communication signals intercepted by the calibration receiver 32 should have such magnitude in order to meet the required signal-to-noise condition], the calibrator comprising a platform for carrying calibrator hardware [Fig 1], the calibrator hardware 10comprising at least a controller, a signal generator [par 16: the calibration transmitter includes a transmitting antenna, a transmitter synchronization module, a frequency signal generator coupled to the transmitting antenna, and a controller unit coupled to the transmitter synchronization module and the frequency signal generator], a datalink [par 64: Fig 1: synchronization source 22], a global navigation satellite system (GNSS) receiver [par 12: the receiver and the calibration transmitter are synchronized in time by using a common synchronization source, GPS (Global , and associated antennas [par 3: antennas are carried by a mobile platform]; 
delivering a request to initiate the calibration process to the calibrator [The transmitter synchronization module 313 is coupled to the synchronization source 33. The frequency signal generator 312 is configured for generating frequency signals corresponding to a list of predetermined frequencies f.sub.1, f.sub.2, ..fn. The controller unit 314 is configured to receive the clock signal from the transmitter synchronization module 313 and produce controller signals required for triggering operation of the frequency signal generator 312 for generating frequency signals sequentially from the list of the predetermined frequencies. When required, the calibration transmitter 31 can further include an RF amplifier 315 coupled to the transmitting antenna 311 and the frequency signal generator 312, and configured for amplifying the frequency signals produced by the signal generator 312, and relaying the amplified frequency signals to the transmitting antenna 311];  
15moving the vehicle to a first azimuth position on a circle [par 5: Fig 1: FIG. 1, the conventional calibration of an airborne radio direction finder can involve the flying of a surveillance aircraft 11 in a horizontal plane in a circular manner so that the aircraft turned 360 degree in azimuth]; 
 determining a relative bearing between the calibrator and the vehicle [par 5-6: Fig. 1: depression angles theta determined]’ [par 24: angles are determined];
receiving calibration signals [par 72: The antennas 323 are dispersed along the surface of the measurement target platform, and configured to receive radio frequency electromagnetic transmission from the calibration transmitter 31]  and geolocation data from the calibrator [par76: the operation of the calibration transmitter 31 and the calibration receiver 32 are synchronized in time by using the GPS]; 
collecting calibration response data in response to 20the calibration signals [par 72: provide to the DFS 321 in the form of communication signals representing a sequence of frequency signals];
using the geolocation data and the relative bearing  to calculate an actual azimuth between the calibrator and the vehicle [paragraph 95: Navigation data as reported by a navigation system of the target platform at the time of the intercepting the frequency signal, such as: Latitude, Longitude, Altitude, Pitch, Roll and heading] and to associate the calibration response data with the actual azimuth [par 76: the operation of the calibration transmitter 31 and the calibration receiver 32 are synchronized in time by using the GPS… employs a common clock signal for synchronization dwell time ranges at the calibration transmitter and receiver ends]; [par 5-6: the calibration transmitter 12 is capable of transmitting electromagnetic signals in a predetermined frequency range while the aircraft moves in the manner that all required azimuth angles 
    PNG
    media_image1.png
    13
    17
    media_image1.png
    Greyscale
 and depression angles…as a result of the calibration process, a set of calibration tables is formed establishing a relationship between amplitude and/or phase differences between signals received by the antennas, frequencies 
    PNG
    media_image2.png
    18
    78
    media_image2.png
    Greyscale
, azimuth angles 
    PNG
    media_image3.png
    16
    87
    media_image3.png
    Greyscale
and depression angles 
    PNG
    media_image4.png
    21
    81
    media_image4.png
    Greyscale
; where n is the number of the measurement frequencies, m and k are the numbers of the selected azimuth and depression angles, respectively, at which the measurements are carried out]; 
repeating the moving, determining, receiving, collecting and using steps as the vehicle travels in the circle [Fig 1]; [par 7: the data, can be collected during each collection circle of the vehicle]; and 
compiling a calibration database representing response data for each actual azimuth [par 96: The DFS 321 can relay the SD to a host computer for on-line monitoring, analyzing and building calibration tables. When required, the data can be stored in a memory device for a further off-line analyzing and generating the calibration tables]”. 
However, Yehudaie (‘413) does not explicitly disclose “the vehicle programmed 5and/or having a human operator”.
Nevertheless, Antkowiak (‘378) teaches “the vehicle programmed 5and/or having a human operator [Abstract: the transport mechanism is controlled by a digital electronic computer that receives data from a human operator, from speed and direction sensors carried in the craft, and/or from radio navigational-aid (such as Loran) signals. The computer includes separate dedicated microprocessors for managing the transport mechanism and the receipt of sensor or radio signals, and a master general-purpose processor for performing calculations and coordinating the system functions with operator instructions]”.
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the method of Yehudaie (‘413) to have “the vehicle programmed 5and/or having a human operator”
Regarding Claim 2, which is dependent on independent claim 1, Yehudaie (‘413)/Antkowiak (‘378) discloses all the claimed invention. Yehudaie (‘413) further discloses “the GNSS receiver is a GPS (global positioning satellite) receiver [par 12: the receiver and the calibration transmitter are synchronized in time by using a common synchronization source, GPS (Global Positioning System)].  
Regarding Claim 3, which is dependent on independent claim 1, Yehudaie (‘413)/Antkowiak (‘378) discloses all the claimed invention. Yehudaie (‘413) further discloses “5sending a start time, and wherein the calibration hardware is programmed to synchronize the delivery of calibration signals to the start time [par 87: Fig 4: or each clock signal of the receiver synchronization module, the DFS 321 starts scanning sequentially the list of the predetermined frequencies. For example, 1 PPS timing strobe obtainable from the common GPS (Global Positioning System) source can be used as a clock signal. The DFS 321 is set for intercepting each frequency signal from the predetermined frequency list over the dwell time range]”.  
Regarding Claim 5, which is dependent on independent claim 1, Yehudaie (‘413) discloses all the claimed invention. Yehudaie (‘413) further discloses “the vehicle is a ship [par 3: the antennas are carried by a mobile platform, such an aircraft or ship]”.
However, Yehudaie (‘413) does not explicitly disclose “the mobile platform is a buoy”.
Nevertheless, Antkowiak (‘378) teaches “the mobile platform is a buoy [col 59 line 67 – col 60 line 13: radio direction finder (RDF) is usable to determine a line of position (LOP)… to determine a distance circle of position (COP)… bearings and a buoy alongside to a bearing point--can be used also]. 
(Examiner’s note: In column 59 line 67 – column 60 line 13, Antkowiak (‘378) mentions
 radio direction finder (RDF) is usable to determine a line of position (LOP)… to determine a distance circle of position (COP)…). 
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the method of Yehudaie (‘413) to have “the mobile platform is a buoy”, as taught by Antkowiak (‘378) for the purpose of having navigational objects for proper performance of the calculations made by the apparatus using bearing data [Antkowiak (‘378) – col 50 lines 14-24].
Regarding Claim 6, which is dependent on independent claim 1, Yehudaie (‘413) discloses all the claimed invention. Yehudaie (‘413) further discloses “the vehicle is a ground, air, or water vehicle [par 65: the calibration system 30 can be an airborne calibration system, a satellite calibration system, a seaborne calibration system, and/or ground calibration system]”.  
Regarding Claim 7, which is dependent on independent claim 1, Yehudaie (‘413) discloses all the claimed invention. Yehudaie (‘413) further discloses “the moving step is preceded by the step of deploying the calibrator from the vehicle [par 85: a relative motion in a circle manner (clockwise or counterclockwise) of the calibration receiver 32 is provided with respect to the calibration transmitter 31 at a predetermined distance from each other, but within the operational rage of the calibration receiver 32. The communication signals intercepted by the calibration 
25 Regarding Claim 9, which is dependent on independent claim 1, Yehudaie (‘413) discloses all the claimed invention. Yehudaie (‘413) further discloses “the step of delivering calibration dwell times the calibrator [par 11: a dwell time range of the communication frequency signals used for transmitting/receiving each frequency is set to a predetermined value]”.  

Claims 4, 10-12 and 14 are is rejected under 35 U.S.C. 103 as being unpatentable over Yehudaie (US 2006/0238413 A1), in view of Antkowiak (US 4,513,378), and further in view of Jayaraman et al. (us 6,101,390).
Regarding claim 4, which is dependent on dependent claim 3, Yehudaie (‘413)/Antkowiak (‘378) discloses all the claimed invention. 
However, Yehudaie (‘413) does not explicitly disclose “the calibration 10hardware uses GPS timestamp data”.
Nevertheless, Jayaraman et al. (‘390) teaches “the calibration 10hardware uses GPS timestamp data [col 3 lines 25-46: GPS location data along the trajectory are periodically stored together with the GPS clock time-stamp]”.  
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the method of Yehudaie (‘413)/Antkowiak (‘378) to have “the calibration 10hardware uses GPS timestamp data”, as taught by Jayaraman et al. (‘390) for the purpose of combining and processing the data from the vehicle and the base station, such that differential GPS correction data obtained from the base station 
Regarding independent claim 10, Yehudaie (‘413) discloses “a receiving calibrator for calibrating a radio direction finding (RDF) system [par 1: direction finding and more particularly to a method and a system for calibrating a radio direction finder]; [Fig 1: calibration system 30, calibration receiver 32] carried by a vehicle [par 3: the antennas are carried by a mobile platform, such an aircraft or ship], for performing an RDF calibration process, comprising:  
calibration hardware comprising at least a controller, a signal generator [par 16: the calibration transmitter includes a transmitting antenna, a transmitter synchronization module, a frequency signal generator coupled to the transmitting antenna, and a controller unit coupled to the transmitter synchronization module and the frequency signal generator], a datalink [par 64: Fig 1: synchronization source 22], a global navigation satellite system (GNSS) receiver [par 12: the receiver and the calibration transmitter are synchronized in time by using a common synchronization source, GPS (Global Positioning System)], and associated antennas [par 3: antennas are carried by a mobile platform];  
wherein the GNSS receiver receives GNSS signals from a transmitting calibrator [par 72: The antennas 323 are dispersed along the surface of the measurement target platform, and configured to receive radio frequency electromagnetic transmission from the calibration transmitter 31];[par76: the operation of the calibration transmitter 31 and the calibration receiver 32 are synchronized in time by using the GPS];
10wherein the controller is programmed to perform the following tasks: calculate actual azimuth positions of the vehicle based on the GNSS signals and data representing the relative bearing of the vehicle relative to the transmitting calibrator [paragraph 95: Navigation data as reported by a navigation system of the target platform at the time of the intercepting the frequency signal, such as: Latitude, Longitude, Altitude, Pitch, Roll and heading]; [par 5-6: the calibration transmitter 12 is capable of transmitting electromagnetic signals in a predetermined frequency range while the aircraft moves in the manner that all required azimuth angles 
    PNG
    media_image1.png
    13
    17
    media_image1.png
    Greyscale
 and depression angles…as a result of the calibration process, a set of calibration tables is formed establishing a relationship between amplitude and/or phase differences between signals received by the antennas, frequencies 
    PNG
    media_image2.png
    18
    78
    media_image2.png
    Greyscale
, azimuth angles 
    PNG
    media_image3.png
    16
    87
    media_image3.png
    Greyscale
and depression angles 
    PNG
    media_image4.png
    21
    81
    media_image4.png
    Greyscale
; where n is the number of the measurement frequencies, m and k are the numbers of the selected azimuth and depression angles, respectively, at which the measurements are carried out]; 
receive a start time from the RDF calibration process [par 87: Fig 4: or each clock signal of the receiver synchronization module, the DFS 321 starts scanning sequentially the list of the predetermined frequencies. For example, 1 PPS timing strobe obtainable from the common GPS (Global Positioning System) source can be used as a clock signal. The DFS 321 is set for intercepting each frequency signal from the predetermined frequency list over the dwell time range]; 
deliver calibration signals and azimuth 15 data to the RDF calibration process [par 72: provide to the DFS 321 in the form of communication signals representing a sequence of frequency signals]; and 
synchronize the delivery of the calibration signals [par 72: The antennas 323 are dispersed along the surface of the measurement target platform, and configured to receive radio frequency electromagnetic transmission from the calibration transmitter 31] and azimuth data to the start time, using GNSS data [par76: the operation of the calibration transmitter 31 and the calibration receiver 32 are synchronized in time by using the GPS]”.  
However, Yehudaie (‘413) does not explicitly disclose “the vehicle programmed and/or having a human operator”.
Nevertheless, Antkowiak (‘378) teaches “the vehicle programmed and/or having a human operator [Abstract: the transport mechanism is controlled by a digital electronic computer that receives data from a human operator, from speed and direction sensors carried in the craft, and/or from radio navigational-aid (such as Loran) signals. The computer includes separate dedicated microprocessors for managing the transport mechanism and the receipt of sensor or radio signals, and a master general-purpose processor for performing calculations and coordinating the system functions with operator instructions]”.
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the method of Yehudaie (‘413) to have “the vehicle programmed and/or having a human operator”, as taught by Antkowiak (‘378) for the purpose of performing calculations and coordinating the system functions with operator instructions [Antkowiak (‘378) - Abstract].
Yehudaie (‘413)/Antkowiak (‘378) does not explicitly disclose GNSS data is “GNSS timestamp data”.
GNSS timestamp data [col 3 lines 25-46: GPS location data along the trajectory are periodically stored together with the GPS clock time-stamp]”.  
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the method of Yehudaie (‘413)/Antkowiak (‘378) to have “GNSS timestamp data”, as taught by Jayaraman et al. (‘390) for the purpose of combining and processing the data from the vehicle and the base station, such that differential GPS correction data obtained from the base station are used to determine with high accuracy the vehicle location corresponding to each measured signature [Jayaraman et al. (‘390) - col 3 lines 25-46].
Regarding Claim 11, which is dependent on independent claim 10, Yehudaie (‘413)/Antkowiak (‘378)/Jayaraman et al. (‘390) discloses all the claimed invention. Yehudaie (‘413) further discloses “the GNSS receiver is a GPS (global positioning satellite) receiver [par 12: the receiver and the calibration transmitter are synchronized in time by using a common synchronization source, GPS (Global Positioning System)].  
Regarding Claim 12, which is dependent on independent claim 10, Yehudaie (‘413)/Antkowiak (‘378)/Jayaraman et al. (‘390) discloses all the claimed invention. Yehudaie (‘413) further discloses “the vehicle is a ship [par 3: the antennas are carried by a mobile platform, such an aircraft or ship]”.
However, Yehudaie (‘413) does not explicitly disclose “transmitting calibrator is on a buoy”.
Nevertheless, Antkowiak (‘378) teaches “transmitting calibrator is on a buoy [col 59 line 67 – col 60 line 13: radio direction finder (RDF) is usable to determine a line a buoy alongside to a bearing point--can be used also]. 
(Examiner’s note: In column 59 line 67 – column 60 line 13, Antkowiak (‘378) mentions
 radio direction finder (RDF) is usable to determine a line of position (LOP)… to determine a distance circle of position (COP)…). 
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the method of Yehudaie (‘413)/Antkowiak (‘378)/Jayaraman et al. (‘390) to have “transmitting calibrator is on a buoy”, as taught by Antkowiak (‘378) for the purpose of having navigational objects for proper performance of the calculations made by the apparatus using bearing data [Antkowiak (‘378) – col 50 lines 14-24].
Regarding Claim 14, which is dependent on independent claim 10, Yehudaie (‘413)/Antkowiak (‘378)/Jayaraman et al. (‘390) discloses all the claimed invention. Yehudaie (‘413) further discloses “the control unit is further programmed to receive dwell times from the vehicle via the datalink, and to control the signal generator in accordance with the dwell times ([par 11: a dwell time range of the communication frequency signals used for transmitting/receiving each frequency is set to a predetermined value]; [par 76: the operation of the calibration transmitter 31 and the calibration receiver 32 are synchronized in time by using the GPS… employs a common clock signal for synchronization dwell time ranges at the calibration transmitter and receiver ends]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yehudaie (US 2006/0238413 A1)/Antkowiak (US 4,513,378), and further in view of Chadwick et al. (US 6,421,010 B1).
Regarding claim 8, which is dependent on dependent claim 3, Yehudaie (‘413)/Antkowiak (‘378) discloses all the claimed invention. 
However, Yehudaie (‘413) does not explicitly disclose “the mobile platform is an unmanned aerial, ground or water vehicle”.
Nevertheless, Chadwick et al. (‘010) teaches “the mobile platform is an unmanned aerial, ground or water vehicle [col 5 lines 8-23: unmanned balloon-borne gondola, which also carries a number of antennas for receiving the signals from the sondes]”.  
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the method of Yehudaie (‘413)/Antkowiak (‘378) to have “the mobile platform is an unmanned aerial, ground or water vehicle”, as taught by Chadwick et al. (‘010)  for the purpose of carrying a number of antennas for receiving the signals from the sondes, analyzing their position, and retransmitting the trajectory information thus derived to a ground station for analysis by meterologists [Chadwick et al. (‘010)  - col 5 lines 8-23].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yehudaie (US 2006/0238413 A1)/Antkowiak (US 4,513,378)/Jayaraman et al. (us 6,101,390), and further in view of Chadwick et al. (US 6,421,010 B1).
Regarding claim 13, which is dependent on independent claim 10, Yehudaie (‘413)/Antkowiak (‘378)/Jayaraman et al. (‘390) discloses all the claimed invention. 
However, Yehudaie (‘413) does not explicitly disclose “the transmitting calibrator is on an unmanned aerial, ground or water vehicle”.
Nevertheless, Chadwick et al. (‘010) teaches “the transmitting calibrator is on an unmanned aerial, ground or water vehicle [col 5 lines 8-23: unmanned balloon-borne gondola, which also carries a number of antennas for receiving the signals from the sondes]”.  
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the method of Yehudaie (‘413)/Antkowiak (‘378)/Jayaraman et al. (‘390) to have “the transmitting calibrator is on an unmanned aerial, ground or water vehicle”, as taught by Chadwick et al. (‘010)  for the purpose of carrying a number of antennas for receiving the signals from the sondes, analyzing their position, and retransmitting the trajectory information thus derived to a ground station for analysis by meterologists [Chadwick et al. (‘010)  - col 5 lines 8-23].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoffberg (US 2017/0132931 A1) discloses mobile communication device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648